Name: Commission Implementing Regulation (EU) 2016/666 of 26 April 2016 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 29.4.2016 EN Official Journal of the European Union L 115/25 COMMISSION IMPLEMENTING REGULATION (EU) 2016/666 of 26 April 2016 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at 3 months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of 3 months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 2016. For the Commission, On behalf of the President, Stephen QUEST Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A static converter in a plastic housing (a so-called AC/DC adapter) designed to convert alternating current (AC) (100-240 V) into direct current (DC) (12 V, 1,5 A). The housing is equipped with a plug to connect to the AC and with an electrical cable of 1,5 m fitted with a DC-connector which enables the AC/DC adapter to be connected to different apparatus. The AC/DC adapter is presented to supply power to a set-top box (STB). It can also be used for supplying power to a variety of other apparatus, for example, telecommunication apparatus, automatic data-processing machines, audio/video recording or reproducing apparatus, household appliances and radio navigational aid apparatus. See image (*). 8504 40 82 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8504 , 8504 40 and 8504 40 82 . Classification under CN code 8504 40 30 as static converters of a kind used with telecommunication apparatus, automatic data- processing machines and units thereof is excluded as the AC/DC adapter is designed to provide current to a variety of electrical apparatus. The AC/DC adapter is therefore to be classified under CN code 8504 40 82 as a rectifier. (*) The image is purely for information.